Citation Nr: 0303010	
Decision Date: 02/20/03    Archive Date: 03/05/03

DOCKET NO.  99-23 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for major motor seizures, 
currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from January 1974 until August 
1974.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a January 1978 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in St. Louis, Missouri, which denied the benefit sought on 
appeal.

This matter was previously before the Board on two prior 
occasions.  In both February 2001 and August 2002 a remand 
was ordered to accomplish further development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  The medical evidence of record fails to show that the 
veteran experiences an average of 1 major seizure over 4 
months, or an average of 9 to 10 minor seizures per week, at 
any time during the claims period.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 40 
percent for major motor seizures have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.124a, 
Diagnostic Code 8910 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

Procedural history

The veteran was initially granted service connection for a 
seizure disorder in a March 1975 rating decision.  He was 
assigned a 50 percent rating effective September 1974.  No 
appeal was initiated by the veteran.  In June 1975, the 
veteran requested an increased rating, contending that his 
seizures had worsened.  A July 1975 rating decision confirmed 
and continued the 50 percent evaluation.  No appeal was 
initiated by the veteran.

In March 1977, the veteran again requested an increased 
rating.  By rating decision in January 1978, the RO 
reassigned the veteran a 10 percent evaluation for major 
motor seizures, from April 1977.  That disability evaluation 
reflected an improvement in the veteran's symptomatology.  
The veteran disagreed with that determination and filed a 
notice of disagreement in March 1978.  No statement of the 
case was issued by the RO.  Rather, by rating action in July 
1978, the RO increased the veteran's disability evaluation 
for major motor seizures to 40 percent, effective April 1977.  

An October 1999 rating decision confirmed and continued the 
veteran's 40 percent rating for the seizure disorder 
disability.  The veteran initiated and perfected an appeal.  
The issue was remanded to the RO by the Board in February 
2001 for additional development.  The issue of entitlement to 
an increased rating for major motor seizures was again 
remanded by the Board in August 2002.  The reason for the 
remand was the observation that the veteran had never been 
issued a statement of the case in response to his March 1978 
notice of disagreement.  Thus, the RO was instructed to 
consider severity of the veteran's seizure disability dating 
back to the original claim for an increased rating, received 
by the RO in March 1977.  The RO subsequently reevaluated the 
evidence of record, but determined that a disability 
evaluation in excess of 40 percent was not warranted for any 
portion of the rating period on appeal.  

The VCAA

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  38 
C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In the present case, an October 2002 statement of the case 
apprised the veteran of VA's duty to notify and assist under 
the VCAA.  That document specifically discussed the division 
of responsibilities between VA and a claimant in obtaining 
evidence, as set forth in 38 C.F.R. § 3.159.  Additionally, 
the October 2002 statement of the case informed the appellant 
of the diagnostic criteria pertinent to a seizure disorder.  

Based on the above, the Board finds that the requirements 
under the VCAA with respect to the duty to notify have been 
satisfied in this case and that no further notice is 
required.

Duty to Assist

In general, the VCAA provides that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 38 C.F.R. § 3.159 
(2002).

The Board finds that the RO has provided adequate assistance 
in the development of the veteran's claims.  As a result of 
such assistance, the claims file contains service medical 
records and reports of VA examinations.  Also of record are 
VA outpatient treatment reports, field examination reports, 
and a lay statement from a friend of the veteran. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Relevant law and regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2002).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Factual background

In June 1977, the veteran received an examination to 
determine his eligibility for continuance on the temporary 
disability retirement list.  The examination report noted 
that the veteran was experiencing generalized nocturnal 
seizures.  He had suffered 3 to 5 such seizure episodes since 
he was last examined in March 1976.  The episodes involved 
associated tongue biting but did not involve incontinence.  

A July 1977 VA hospital report noted that the veteran had 
last suffered a seizure in March of that year.  The veteran 
was taking Phenobarbital and Dilantin for his seizures.  The 
dosage was increased from 3 to 4 times daily after the March 
seizure.  

In April 1978 a field examination report was drafted to 
secure information regarding the nature and frequency of the 
veteran's seizures.  In a deposition offered by the veteran, 
he stated that his last seizure occurred in February 1978.  
He was taking his medication at the time.  He reported that 
the seizure was unobserved.  He was injured as a result of 
the seizure, having bitten his mouth several times.  He also 
had fallen out of bed, bumping his forehead.  The cut on his 
forehead was noticeable and was observed by his roommate.  

Prior to February 1978, the veteran stated that his last 
seizure occurred in March 1977.  Also in 1977, he had 2 
seizures in January, 2 in February and another 2 in March, 
the latter occurring while he was hospitalized with a broken 
jaw.  The seizures were not observed by others.  The veteran 
further stated that all of his seizures occurred while 
sleeping, and that he had never experienced one during waking 
hours.  The veteran described spells that he distinguished 
from seizures, in which he would lose control of his limbs.  
Such spells were witnessed by his mother, brother and by a 
co-worker at the library.  

In May 1978, the veteran's mother was deposed in connection 
with a field examination.  She testified that she had 
witnessed the veteran's seizure activity.  She stated that 
over the past 2 years that the veteran's seizures would wake 
her, and she would observe him gritting his teeth, squeezing 
his hands and shaking.  He was "stiff like a board."  She 
observed three such seizures over the last 2 years and 
described them as lasting perhaps 20 minutes, though 
elsewhere in the deposition she stated a likely duration of 
10 to 15 minutes.  During such time, the veteran was clenched 
up and his joints would not bend.  His eyes, when opened, 
were glassy.  The veteran did not appear to see anything.  
When the seizure completed, his body would relax and he would 
remain asleep.  The next morning he was not cognizant of 
having had a seizure in the night.  

The veteran's mother stated that the 3 seizures which she had 
personally observed occurred during Christmas break in 1977, 
early January 1978 and March 1978.
In addition to the 3 seizures directly observed, she reported 
many additional occasions on which she would hear noises in 
the night and the next day the veteran's mouth would be 
chewed up on the inside.  

In addition to the nocturnal seizures, the veteran's mother 
also described fits that occurred during the day, in which 
the veteran would become red in the face, cry and shake.  
During such moments it did not appear that the veteran could 
hear other people.  She stated that he did not lose 
consciousness, however, and that he could still be on his 
feet in such a condition.  Such fits occurred any time that 
the veteran got excited, and they tended to last about 30 
minutes.  

The claims file also contains a deposition of each of the 
veteran's 2 brothers.  Each brother observed the veteran 
experience a seizure in June 1976. The episode occurred 
during the daytime and the veteran became rigid, with his 
eyes half-rolling back, as described by his older brother.  
The incident lasted about 20 minutes. Neither brother had 
observed any seizures since that time.

In January 1979, the RO received a lay statement from the 
veteran's college roommate.  The roommate stated that one 
night he heard a loud knocking on the wall along with a horse 
snoring-like sound.  He entered the room to make sure 
everything was okay and observed the veteran shaking.  His 
eyes were open and he appeared to be choking.  In about 4 or 
5 minutes the veteran's breathing returned to normal.  The 
entire episode, beginning with the knocking sounds, lasted 
under 10 minutes.

In May 1982, the veteran was evaluated by VA.  The veteran 
described grand mal seizures in all criteria and reported 
having experienced 5 or 6 in the past year.  The last onset 
had occurred 6 months earlier.  Objectively, a neurological 
examination was unremarkable.

In a September 1998 VA outpatient treatment report, it was 
revealed that the veteran had experienced a seizure the 
previous night.  He had bitten his mouth.  The seizure was 
unobserved.          

A January 1999 VA outpatient treatment report noted that the 
veteran last suffered a seizure in July 1998.

A February 1999 VA outpatient treatment report revealed that 
the veteran awoke with a bitten tongue.  Physical examination 
was within normal limits.   

The veteran was examined by VA again in March 1999.  The 
veteran reported that his last seizure had occurred in August 
1998.  He had 2 seizures that month.  He reported that his 
seizures occurred primarily at night, and involved tongue 
biting.  He usually felt tired for about 2 days following a 
seizure.  No significant neurological deficits were detected.   

A VA outpatient treatment report dated April 1999 noted that 
the veteran awoke with a sore tongue and mouth.  His mother 
had witnessed his seizure.  

The veteran was next examined by VA in August 1999.  The 
veteran reported having had 3 seizures in the past two 
months.  He stated that in June (1999) he had 2 seizures.  He 
described them as being "small."  The previous Friday he 
experienced a big seizure, in which he fell off the bed and 
hit his head on a side table.  He also had tongue biting.  He 
had felt very tired for a week prior to that seizure.  He 
also complained of daily headaches.  The veteran reported 
that he had at least 2 small seizures per year.  No 
neurological deficit was found.

A September 1999 VA outpatient treatment report noted a 
recent seizure.  The veteran reported 3 such occurrences 
since that past March.  

VA medical records dated January and February 2000 noted 
complaints of recent seizure activity.

In a July 2000 VA treatment report, the veteran reported 
having at least 1 seizure per month.  Three weeks earlier, he 
had suffered seizures on 3 consecutive days.  

A February 2001 VA treatment record noted that the veteran 
suffered approximately 8 seizures per month.  Most of them 
were "little" ones, by the veteran's description.  He had 
experienced one the night before, with shaking and tongue 
biting.  His big seizures involved whole body jerking, and 
tongue biting.  Upon waking from such seizures, his whole 
body was be sore and his head would ache.  

An April 2001 report noted that the frequency of the 
veteran's seizures had decreased to 3 in the past month.     

A February 2002 VA treatment report reflected complaints of 1 
to 2 seizures per week.

Analysis

The veteran is presently assigned a 40 percent rating 
pursuant to Diagnostic Code 8910.  Under that Code section, a 
40 percent evaluation is warranted where the medical evidence 
shows 1 major seizure during the preceding 6 months or 2 
major seizures, or 5 to 8 minor seizures weekly, during the 
preceding year.  A 60 percent evaluation is for application 
where the objective evidence demonstrates that over the past 
year the veteran suffered an average of at least 1 major 
seizure every 4 months, or had 9 to 10 minor seizures per 
week.  38 C.F.R. § 4.124a.

Notes to the aforementioned regulation describe major 
seizures as generalized tonic-clonic convulsions accompanied 
by unconsciousness; minor seizures are described as brief 
interruptions in consciousness or conscious control 
associated with staring or rhythmic blinking of the eyes, 
nodding of the head, sudden loss of postural control, or 
sudden jerking of the arms, trunk, or head.  The frequency 
and nature of seizures may be established by competent, 
consistent lay testimony emphasizing convulsive and immediate 
postconvulsive symptomatology.  Evidence of the foregoing 
must be presented in order to warrant a change in an 
evaluation for a seizure disorder.  See 38 C.F.R. §§ 4.120, 
4.121, and 4.122 (2002).

The Board has reviewed the evidence of record and concludes 
that the presently assigned 40 percent evaluation under 
Diagnostic Code 8910 most accurately reflects the veteran's 
disability picture and that a higher rating is not warranted 
for any portion of the claims period.  The bases underlying 
this conclusion will be set forth below.  

As discussed above, in order to be entitled to the next-
higher rating of 60 percent under Diagnostic Code 8910, the 
evidence must reveal, an average of one major seizure in four 
months over a period of a year, or 9 to 10 minor seizures 
weekly.  The medical records fail to establish such a high 
frequency of seizure activity.  

First considering major seizures, a May 1982 VA treatment 
report noted 5 to 6 grand mal seizures over the past year.  
However, the file does not contain any complaints or 
treatment during that time period, and there is no lay 
testimony to corroborate the intensity, or even the 
occurrence, of such seizures.  Additionally, a neurological 
study performed upon examination in May 1982 was normal.  
Given the absence of clinical or lay confirmation, the 
veteran's oral history of 5 to 6 major seizures is an 
insufficient basis for an increased rating.    

The next report of a major seizure was made in an August 1999 
treatment report.  The veteran reported having 1 big seizure 
the preceding week.  No other evidence demonstrates other 
major seizures during that year.  

Further supporting the conclusion that an increased rating is 
not warranted on the basis of frequent major seizures is the 
veteran's comment, made upon examination in February 2001, 
that most of his seizures were little.  No other evidence of 
record specifically identifies any other seizure episodes as 
being major ones.  Therefore, the evidence from year to year 
consistently failed to establish the occurrence of a grand 
seizure every 4 months, on average.  Thus the next-higher 60 
percent evaluation is not for application based on the 
frequency of grand seizures.

The Board has also considered whether the frequency of the 
veteran's minor seizures meets the criteria for the next-
higher 60 percent evaluation under Diagnostic Code 8910 and 
finds that it does not.  There is no one-year period over 
which the veteran has averaged 9 to 10 minor seizures a week.  
One of greatest periods of seizure frequency occurred from 
January 1977 to March 1977.  In that time frame, it appears 
that the veteran suffered 6 seizures that could be typified 
as minor.  Even that period of high seizure activity falls 
dramatically short of the required 9 to 10 per week necessary 
for an increased rating.  Likewise, the veteran's report, 
made in February 2001, that he suffers approximately 8 
seizures per month (most of them little, by his own 
description) is far less than 9 to 10 per week.  As the 
evidence fails to satisfy the criteria for a 60 percent 
evaluation under Diagnostic Code 8910, the appeal must fail.  
As there is not an approximate balance of positive and 
negative evidence regarding the merits of the appellant's 
claim that would give rise to a reasonable doubt in favor of 
the appellant, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).  

Finally, the evidence does not reflect that the veteran's 
major motor seizures disability has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for assignment of an extra-schedular evaluation.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

The schedular criteria having not been met, an increased 
rating for major motor seizures is denied.


REMAND

A review of the record reveals that in an April 2002 rating 
decision, the RO granted entitlement to individual 
unemployability, effective September 1998.  In May 2002, the 
RO received the veteran's notice of disagreement, which 
contended that he was entitled to an earlier effective date 
with respect to that award.  The evidence of record does not 
reflect that a statement of the case (SOC) has been issued in 
response to the veteran's notice of disagreement, pursuant to 
38 C.F.R. § 19.26 (2002).

In the past, the Board has referred such matters back to the 
RO for appropriate action.  However, the Court has indicated 
that the proper action is to REMAND the issue to the RO for 
appropriate action.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999) ("Thus, the next step was for the RO to issue 
an SOC on the denial of the ... claim, and the Board should 
have remanded that issue to the RO, not referred it there, 
for issuance of that SOC.")  

Accordingly, the issue of entitlement to an earlier effective 
date for an award of individual unemployability is hereby 
REMANDED to the RO for the following action:

The RO should take appropriate action, 
including issuance of a SOC, on the 
appeal initiated by the veteran from the 
April 2002 rating decision granting 
entitlement to individual 
unemployability, effective September 
1998.  The veteran and his representative 
should be clearly advised of the need to 
file a substantive appeal if the veteran 
wishes to complete an appeal from those 
determinations.

The purpose of this REMAND is to obtain additional 
development, specifically to comply with the holding of the 
Court in Manlincon v. West, 12 Vet. App. 238 (1999), and the 
Board does not intimate any opinion as to the merits of the 
case, 
either favorable or unfavorable, at this time.  The appellant 
is free to submit any additional evidence he desires to have 
considered in connection with his current appeal.  No action 
is required of the appellant until he is notified.



		
	U.R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

